This conviction is for entering and defacing a school-house, alleged to be a public building. Appellant undertook to reserve a bill of exceptions by proving it up by bystanders, but fails to bring himself within the rule laid down in articles 1367, 1368, and 1369, Revised Civil Statutes. Some of the jurors swore that the matters set up in the bill occurred as stated, but the bill and the record fail to show that it had been presented to the district judge and by him acted on in any way or refused. The affidavit simply states that the matters occurred as stated in the bill. This is not sufficient under the authorities cited.
We do not believe that the evidence is sufficient to justify the conviction; that is, the facts do not show with that degree of accuracy or certainty required by the law of circumstantial evidence that defendant *Page 294 
was connected with the alleged offense. The testimony shows the injury occurred at night, and appellant and Conway passed along the road that night, near the building. The State relied upon the fact that two horses had been hitched to a post near the building: one of the witnesses testified that one of the horse was shod and the other not, and another that both horses were shod, but it was not undertaken to be shown that the horses' tracks found near the building corresponded with the tracks of the horses ridden by appellant and Conway. Conway testified he was with appellant and passed up the road, but they did not stop at the building but went to Conway's residence, where they spent the night. There is nothing more than a suspicion that appellant and Conway may have done the deed, and that mainly grows out of the fact that they passed the building on that night. This is not sufficient. The judgment is reversed and the cause remanded.
Reversed and remanded.